UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6284



MUHAMMAD ABD SALEEM EURY,

                                              Plaintiff - Appellant,

          versus


F. FIELDS; MR. GLENDE; D. SPACNOULA; T. BRUN-
SON; D. L. BAYLOR; MR. MORRIS; MR. MCINTIRE;
MR. MOREHEAD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-60)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Eury appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Eury v. Fields, No. CA-01-60 (E.D. Va.

Feb. 5, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2